Citation Nr: 0935299	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for diabetes mellitus, type II.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased rating greater than 30 
percent for left knee arthritis and instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1959 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Veteran had a hearing before 
the Board in March 2009 and the transcript is of record.

During the pendency of this appeal, the Veteran was awarded 
an increased rating of 30 percent for his left knee 
disability in a February 2008 Statement of the Case (SOC).  
Regardless of the RO's actions, the claim remains on appeal 
here because after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

The Board further notes the Veteran provided additional 
medical evidence to the RO in May 2009, before the file was 
sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted was accompanied by a waiver of local 
jurisdictional review.

The issues of entitlement to service connection for a left 
shoulder disability and entitlement to an increased rating 
greater than 30 percent for left knee arthritis and 
instability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is manifested by 
required insulin twice a day, restricted diet and 
approximately 6 visits a year to a diabetic care provider, 
but the most persuasive and competent objective evidence does 
not show that his diabetes requires regulation of activities; 
he has participated in regular physical therapy and in an 
exercise program for other musculoskeletal injuries and for 
weight management.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in April 2005, December 2006 and May 2008.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 2008 letters 
told him how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A letter 
sent to the Veteran in May 2008 satisfies the requirements in 
Vazquez. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
January 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's diabetes since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report 
is thorough and supported by the other medical evidence.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  




Increased Rating (Diabetes Mellitus)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
this case, as will be discussed more thoroughly below, staged 
ratings are not appropriate here because the severity of the 
Veteran's diabetes remained consistent throughout the 
appellate time frame.

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913. 

The Veteran alleges his diabetic condition requires 
significant restrictions to his diet and daily lifestyle as 
well as insulin, injected twice a day.

Initially, the Board notes that despite the Veteran's 
allegations and hearing testimony indicating significant 
restrictions of his "lifestyle" due to his diabetes 
mellitus, restriction of activities must be objectively 
confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007).  The pertinent inquiry is whether there is competent 
and persuasive medical, objective and probative evidence that 
the Veteran's diabetes mellitus requires restricted 
activities warranting an increased rating.  The Board 
concludes there is not.

The Veteran's VA outpatient treatment records as well as 
private records indicate a diagnosis of diabetes since the 
1990s.  Initially, the Veteran's diabetes merely required 
oral medication for control as well as a restricted diet.  
Recently, however, the Veteran's diabetes became poorly 
controlled requiring insulin injections twice a day.  

VA outpatient treatment records also indicate the Veteran is 
significantly overweight and, therefore, was consistently 
advised to manage his weight.  For example, a VA outpatient 
treatment record dated June 2006 indicates the Veteran is 
morbidly obese and would benefit from participation in a 
weight management program.  The Veteran was told at that time 
that his weight reduction would be the most important aspect 
of his life to control his medical problems, to include 
diabetes mellitus.  In August 2007, the Veteran's regular 
treating VA doctor indicated the Veteran, "requires special 
diet for his weight reduction and controlling his diabetes.  
He has to do exercise to control his diabetes."  Overall, 
the Veteran was encouraged several times throughout the years 
by his VA doctors not only to restrict his diet, but to 
regularly exercise to control his weight.  Indeed, during his 
hearing testimony before the Board in May 2009, the Veteran 
testified to regularly exercising, to include walking three 
miles per day up until his recent knee surgery.  Clearly, 
exercise is a part of the Veteran's daily life and is so 
encouraged by his regular treating physicians.

The Board also finds noteworthy that the Veteran's VA 
outpatient treatment records indicate one incident of 
hypoglycemia in February 2005.  The bulk of the medical 
records, however, do not indicate the Veteran regularly 
suffers from hypoglycemia reaction.  Indeed, the Veteran 
specifically denied problems with hypoglycemia on 
examination.

The Veteran was afforded a VA examination in January 2007 for 
his diabetes.  The examiner confirmed the diagnosis of type 
II diabetes mellitus, indicating the Veteran has many 
complications due to his diabetes, to include skin 
ulcerations, impotence, peripheral polyneuropathy, and 
neuritis.  The examiner noted the Veteran requires insulin 
and a restricted diet for control as well as visits to his 
diabetic care provider 6 times per year.  In regard to 
activity restrictions, the examiner opined as follows, "The 
following activity restrictions are due to diabetes: avoid 
strenuous activity to prevent hypoglycemic reaction."  
However, within the same opinion, the examiner noted the 
Veteran does not have problems with hypoglycemia.

The Board finds the January 2007 examination adequate in that 
it included a thorough examination with all necessary tests 
conducted, expressed all objective findings at that time and 
accurately described the Veteran's diabetic medical history.  
In regard to the examiner's comment with regard to activity 
restrictions, however, the Board does not find it persuasive 
medical evidence of "objectively observed" activity 
restrictions.   See Camacho, 21 Vet. App. at 365.  That is, 
the examiner's statement is not consistent with the remainder 
of the medical evidence as described above.  

Most significantly, the Veteran's regular treating VA 
physician submitted a statement in August 2007 and, as 
indicated above, specifically noted the Veteran, "has to do 
exercise to contol his diabetes."  Also significant, the VA 
outpatient treatment records, as well as private treatment 
records, indicate multiple musculoskeletal conditions that 
have required physical therapy through the years.  The 
Veteran successfully participated in the rigorous physical 
therapy and was never advised not to participate in physical 
therapy because of his diabetes.  Again, the Veteran 
testified before the Board that exercise was a regular part 
of his life up until his recent knee surgery.

The Board also concludes the January 2007 examiner's 
statement with regard to restriction of activities, when 
taken in context, may have been just a general statement true 
to any diabetic patient.  The statement merely indicates that 
restriction of strenuous activities would prevent 
hypoglycemic reactions.  In the same examination report, 
however, the examiner notes the Veteran does not have 
problems with hypoglycemia.  The medical record as a whole 
supports the finding that the Veteran does not have regular 
problems with hypoglycemia.  While there is at least one 
reported case of the Veteran having a hypoglycemic reaction 
in February 2005, the Veteran specifically denied any on-
going reactions.

In short, the bulk of the Veteran's medical treatment records 
indicate the Veteran is not restricted in activity and, 
indeed, has been regularly encouraged to control his weight 
through diet and exercise.  Thus, the Board concludes the 
most competent and probative medical evidence cuts against a 
finding that the Veteran's diabetes mellitus, type II, 
requires restriction of activities.

In regard to diabetic complications, the medical evidence 
indicates the Veteran's diabetes has caused numerous 
additional disabilities, to include bilateral cataracts, skin 
ulcerations, peripheral neuropathy, peripheral vascular 
disease and impotence.  All of these complications are 
currently service-connected and, with the exception of 
peripheral neuropathy of the bilateral lower extremities, 
none of the complications are compensably rated.  

Note (1) of the Diagnostic Code 7913, for diabetes, indicates 
that noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  38 C.F.R. § 
4.122, DC 7913, Note (1).  Accordingly, the conditions are 
already considered part of the 20 percent rating.  The 
Veteran not only has no probative evidence of restricted 
activities, but as indicated above, the medical evidence does 
not show a problem of hypoglycemic reaction or ketoacidosis 
reaction.  According to the evidence described above, the 
Veteran's diabetes has been described as poorly controlled 
mainly because of poor weight management.  In several VA 
outpatient treatment records, for example in June 2006, the 
Veteran has been encouraged to start a weight management 
program.  His regular treating VA physician, moreover, noted 
in an August 2007 statement that the Veteran's diabetes 
requires insulin twice a day, a special diet for his weight 
reduction, and exercise to control his diabetes. The 
Veteran's diabetic condition simply does not warrant a rating 
greater than 20 percent for reasons aforementioned.  

Evaluation of the Veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder. 

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes mellitus is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's diabetes with the established criteria found in the 
rating schedule for diabetes shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his diabetes.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Veteran worked with the U.S. Postal 
Service for many years until he voluntarily retired.  There 
is nothing in the record which suggests that the Veteran's 
diabetes itself markedly impacted his ability to perform his 
job.  

The Veteran alleges his diabetes alters his lifestyle 
significantly especially in terms of his diet and alcohol 
consumption.  Restricted diet, however, is already 
contemplated in the diagnostic criteria.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's diabetes mellitus causes impairment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an increased rating greater than 20 percent 
for type II diabetes mellitus is denied.


REMAND

The Veteran alleges he has a left shoulder disability due to 
his military services as a machine-gunner, which required him 
to carry a 35 pound weapon on his left shoulder for several 
years.  He further alleges his left knee is more severe than 
currently rated.  

With regard to both claims, the RO should take this 
opportunity to obtain recent VA outpatient treatment records 
from December 2006 to the present. 

Left Shoulder

Again, the Veteran contends his current left shoulder 
disability is due to years of physically strenuous military 
service, which included carrying a machine gun in combat.  
The Veteran indicated during his hearing in May 2009, that he 
carried his machine gun on the left shoulder because he is 
left handed.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a left shoulder 
disability, but the records confirm the Veteran is left-
handed.  His DD-214, additionally, confirms the Veteran 
served as a machine-gunner and was awarded, among other 
things, the Combat Action Ribbon.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

Even if the Board were to accept, for the sake of argument, 
the Veteran's recollections of in-service physical demands, 
the evidence must still establish by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999). 

The duty to assist requires the VA to afford the Veteran an 
examination when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

After service, the Veteran testified that he suffered with 
stiffness and pain periodically immediately after separation, 
but did not have symptoms severe enough to warrant medical 
intervention.  Rather, he treated his pain with over-the-
counter medication until 1980, just under a decade after 
service.  At that time, the Veteran was diagnosed with left 
shoulder tendonitis by his private physician.  No opinion was 
rendered with regard to likely etiology. 

Since that time, the Veteran has had continuous treatment for 
his left shoulder with additional diagnoses rendered.  
Specifically, the Veteran has seen private physician Dr. 
Kliaghbian, at the L.A. Orthopaedic Center, for his left 
shoulder on numerous occasions.  In August 2004, Dr. 
Kliaghbian diagnosed the Veteran with left shoulder AC joint 
degenerative joint disease and double impingement at the AC 
joint and a chronic rotator cuff tear.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The Board notes the Veteran has never been afforded a VA 
examination to determine the likely etiology of any left 
shoulder disability found.  In light of the character of the 
Veteran's service, his testimony of continuity of 
symptomatology, and his current disability, the Board 
concludes a VA examination is necessary.

Left Knee

The Veteran's left knee is currently rated 30 percent 
disabling for severe lateral instability.  The Veteran 
alleges his condition is worse than currently rated.

For claims of increased ratings, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

In this case, the Veteran was last afforded a VA examination 
of his left knee in June 2005, over four years ago.  Since 
that time, 2006 private treatment records from the L.A. 
Orthopaedic Center indicates the Veteran suffers from severe 
osteoarthritis of the left knee requiring multiple cortisone 
injections and is a candidate for total knee replacement.  

More recently, the Veteran submitted hospitalization records 
dated April 2009 from the Good Samaritan Hospital in Los 
Angeles, California indicating the Veteran, indeed, underwent 
a left total knee arthroplasty on April 14, 2009.  The 
Veteran testified before the Board in May 2009 that he is 
slowly gaining movement in his knee and will undergo physical 
therapy.

In light of the Veteran's testimony and medical evidence 
indicative of significant surgery, it is clear the June 2005 
VA examination no longer represents the current condition of 
the Veteran's left knee.  The RO should also take appropriate 
steps to obtain the Veteran's private treatment records, to 
include his hospitalization records from his surgery and any 
subsequent physical therapy records, to the extent they 
exist.  After all records are obtained, the Veteran should be 
afforded a new VA examination to ascertain the current 
severity of his condition.

The Board further notes the Veteran's left knee is rated 30 
percent disabling under Diagnostic Code 5257, for severe 
recurrent subluxation or lateral instability.  Private and VA 
treatment records, however, also indicate the Veteran has 
severe osteoarthritis of the left knee.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

Accordingly, in readjudicating the claim, the RO should 
consider and address whether separate ratings are appropriate 
in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in West Los 
Angeles, California from December 2006 to 
the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private providers for his left 
shoulder and left knee disabilities, to 
include records from the Good Samaritan 
Hospital in Los Angeles, California for 
the April 2009 surgery and private records 
from the L.A. Orthopaedic Center from 
March 2003 to the present.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3. After obtaining the above records, to 
the extent available, schedule the Veteran 
for an orthopedic examination for the 
claimed left shoulder condition to 
determine the extent and likely etiology 
of any left shoulder condition found, 
specifically commenting on whether any 
found condition is related to his combat 
service, the physical requirements of his 
MOS of machine-gunner, or any other 
incident of his military service. 
 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an orthopedic examination to ascertain 
the severity of his service- connected 
left knee disabilities. The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the overall affect his disabilities 
have on his employability and daily life.

5.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment. 




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


